Exhibit 10.38
Vanda Pharmaceuticals Inc.
2006 Equity Incentive Plan
(As Amended and Restated Effective as of June 3, 2010)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1. INTRODUCTION
    1  
 
       
ARTICLE 2. ADMINISTRATION
    1  
2.1 Committee Composition
    1  
2.2 Committee Responsibilities
    1  
2.3 Committee for Non-Officer Grants
    2  
 
       
ARTICLE 3. SHARES AVAILABLE FOR GRANTS
    2  
3.1 Basic Limitation
    2  
3.2 Annual Increase in Shares
    2  
3.3 Shares Returned to Reserve
    2  
 
       
ARTICLE 4. ELIGIBILITY
    3  
4.1 Incentive Stock Options
    3  
4.2 Other Grants
    3  
 
       
ARTICLE 5. OPTIONS
    3  
5.1 Stock Option Agreement
    3  
5.2 Number of Shares
    3  
5.3 Exercise Price
    3  
5.4 Exercisability and Term
    3  
5.5 Effect of Change in Control
    4  
5.6 Modification or Assumption of Options
    4  
5.7 Buyout Provisions
    4  
 
       
ARTICLE 6. PAYMENT FOR OPTION SHARES
    4  
6.1 General Rule
    4  
6.2 Surrender of Stock
    4  
6.3 Exercise/Sale
    4  
6.4 Promissory Note
    5  
6.5 Other Forms of Payment
    5  
 
       
ARTICLE 7. AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS
    5  
7.1 Initial Grants
    5  
7.2 Annual Grants
    5  
7.3 Accelerated Exercisability
    5  
7.4 Exercise Price
    5  
7.5 Term
    5  
 
       
ARTICLE 8. STOCK APPRECIATION RIGHTS
    6  
8.1 SAR Agreement
    6  
8.2 Number of Shares
    6  
8.3 Exercise Price
    6  
8.4 Exercisability and Term
    6  

i



--------------------------------------------------------------------------------



 



              Page
8.5 Effect of Change in Control
    6  
8.6 Exercise of SARs
    6  
8.7 Modification or Assumption of SARs
    7  
 
       
ARTICLE 9. RESTRICTED SHARES
    7  
9.1 Restricted Stock Agreement
    7  
9.2 Payment for Awards
    7  
9.3 Vesting Conditions
    7  
9.4 Voting and Dividend Rights
    7  
 
       
ARTICLE 10. STOCK UNITS
    8  
10.1 Stock Unit Agreement
    8  
10.2 Payment for Awards
    8  
10.3 Vesting Conditions
    8  
10.4 Voting and Dividend Rights
    8  
10.5 Form and Time of Settlement of Stock Units
    8  
10.6 Death of Recipient
    9  
10.7 Creditors’ Rights
    9  
 
       
ARTICLE 11. PROTECTION AGAINST DILUTION
    9  
11.1 Adjustments
    9  
11.2 Dissolution or Liquidation
    10  
11.3 Reorganizations
    10  
 
       
ARTICLE 12. AWARDS UNDER OTHER PLANS
    11  
 
       
ARTICLE 13. PAYMENT OF DIRECTOR’S FEES IN SECURITIES
    11  
13.1 Effective Date
    11  
13.2 Elections to Receive NSOs, Restricted Shares or Stock Units
    11  
13.3 Number and Terms of NSOs, Restricted Shares or Stock Units
    12  
 
       
ARTICLE 14. LIMITATION ON RIGHTS
    12  
14.1 Retention Rights
    12  
14.2 Stockholders’ Rights
    12  
14.3 Regulatory Requirements
    12  
 
       
ARTICLE 15. WITHHOLDING TAXES
    12  
15.1 General
    12  
15.2 Share Withholding
    12  
15.3 Code Section 409A Matters
    12  
 
       
ARTICLE 16. LIMITATION ON PAYMENTS
    13  
16.1 Scope of Limitation
    13  
16.2 Basic Rule
    13  
16.3 Reduction of Payments
    14  
16.4 Overpayments and Underpayments
    14  
16.5 Related Corporations
    14  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE 17. FUTURE OF THE PLAN
    14  
17.1 Term of the Plan
    14  
17.2 Amendment or Termination
    14  
17.3 Stockholder Approval
    15  
 
       
ARTICLE 18. DEFINITIONS
    15  

iii



--------------------------------------------------------------------------------



 



Vanda Pharmaceuticals Inc.
2006 Equity Incentive Plan
     ARTICLE 1. INTRODUCTION.
          The Plan was adopted by the Board effective April 12, 2006. The
amendment and restatement of the Plan was approved by the Board on April 20,
2010, with such amendment to be effective on the date of the Company’s 2010
Annual Meeting of Stockholders assuming the Plan is approved by the Company’s
stockholders at such meeting. The purpose of the Plan is to promote the
long-term success of the Company and the creation of stockholder value by
(a) encouraging Employees, Outside Directors and Consultants to focus on
critical long-range objectives, (b) encouraging the attraction and retention of
Employees, Outside Directors and Consultants with exceptional qualifications and
(c) linking Employees, Outside Directors and Consultants directly to stockholder
interests through increased stock ownership. The Plan seeks to achieve this
purpose by providing for Awards in the form of Restricted Shares, Stock Units,
Options (which may constitute ISOs or NSOs) or stock appreciation rights.
          The Plan shall be governed by, and construed in accordance with, the
laws of the State of Delaware (except their choice-of-law provisions).
     ARTICLE 2. ADMINISTRATION.
          2.1 Committee Composition. The Committee shall administer the Plan.
The Committee shall consist exclusively of two or more directors of the Company,
who shall be appointed by the Board. In addition, each member of the Committee
shall meet the following requirements:
          (a) Any listing standards prescribed by the principal securities
market on which the Company’s equity securities are traded;
          (b) Such requirements as the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
section 162(m)(4)(C) of the Code;
          (c) Such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and
          (d) Any other requirements imposed by applicable law, regulations or
rules.
          2.2 Committee Responsibilities. The Committee shall (a) select the
Employees, Outside Directors and Consultants who are to receive Awards under the
Plan,

 



--------------------------------------------------------------------------------



 



(b) determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) interpret the Plan, (d) make all other decisions
relating to the operation of the Plan and (e) carry out any other duties
delegated to it by the Board. The Committee may adopt such rules or guidelines
as it deems appropriate to implement the Plan. The Committee’s determinations
under the Plan shall be final and binding on all persons.
          2.3 Committee for Non-Officer Grants. The Board may also appoint a
secondary committee of the Board, which shall be composed of one or more
directors of the Company who need not satisfy the requirements of Section 2.1.
Such secondary committee may administer the Plan with respect to Employees and
Consultants who are not Outside Directors and are not considered executive
officers of the Company under section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and Consultants and may determine all features
and conditions of such Awards. Within the limitations of this Section 2.3, any
reference in the Plan to the Committee shall include such secondary committee.
     ARTICLE 3. SHARES AVAILABLE FOR GRANTS.
          3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed (a) 5,619,924† plus (b) the
additional Common Shares described in Sections 3.2 and 3.3. The number of Common
Shares that are subject to Awards outstanding at any time under the Plan shall
not exceed the number of Common Shares that then remain available for issuance
under the Plan. All Common Shares available under the Plan may be issued upon
the exercise of ISOs. The limitations of this Section 3.1 and Section 3.2 shall
be subject to adjustment pursuant to Article 11.
          3.2 Annual Increase in Shares. As of the first day of each fiscal year
of the Company over the remaining term of the Plan, commencing on January 1,
2011, the aggregate number of Common Shares that may be issued under the Plan
shall automatically increase by a number equal to the lowest of (a) 4% of the
total number of Common Shares then outstanding, (b) 1,500,000 Common Shares or
(c) the number determined by the Board.
          3.3 Shares Returned to Reserve. If Options, SARs or Stock Units are
forfeited, settled in cash (in whole or in part), or terminate for any other
reason before being exercised or settled, then the Common Shares subject to such
Options, SARs or Stock Units shall again become available for issuance under the
Plan. If SARs are exercised, then only the number of Common Shares (if any)
actually issued in settlement of such SARs shall reduce the number available
under Section 3.1 and the balance shall again become available for issuance
under the Plan. If Stock Units are settled, then only the number of Common
Shares (if any) actually issued in settlement of such Stock Units shall reduce
the number available under Section 3.1 and the balance shall again become
available for issuance under the Plan. If Restricted Shares or Common Shares
issued upon the exercise of Awards are reacquired by the Company pursuant to a
forfeiture provision or for any other reason, then such Common Shares shall
again become
 

†   Such number consists of (i) 1,500,000 shares initially reserved for issuance
under the Plan; (ii) 885,141 shares added on January 1, 2007 pursuant to
Section 3.2 of the Plan; (iii) 1,066,109 shares added on January 1, 2008
pursuant to Section 3.2 of the Plan; (iv) 1,066,139 shares added on January 1,
2009 pursuant to Section 3.2 of the Plan; and (v) 1,102,535 shares added on
January 1, 2010 pursuant to Section 3.2 of the Plan.

2



--------------------------------------------------------------------------------



 



available for issuance under the Plan. If Common Shares are tendered by a
Participant or withheld by the Company in payment of the exercise price of an
Option or in satisfaction of any tax withholding obligation with respect to an
Award, then such Common Shares shall again become available for issuance under
the Plan.
     ARTICLE 4. ELIGIBILITY.
          4.1 Incentive Stock Options. Only Employees who are common-law
employees of the Company, a Parent or a Subsidiary shall be eligible for the
grant of ISOs. In addition, an Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company or any
of its Parents or Subsidiaries shall not be eligible for the grant of an ISO
unless the requirements set forth in section 422(c)(5) of the Code are
satisfied.
          4.2 Other Grants. Only Employees, Outside Directors and Consultants
shall be eligible for the grant of Restricted Shares, Stock Units, NSOs or SARs.
     ARTICLE 5. OPTIONS.
          5.1 Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan. The
Stock Option Agreement shall specify whether the Option is an ISO or an NSO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. Options may be granted in consideration of a reduction in
the Optionee’s other compensation. A Stock Option Agreement may provide that a
new Option will be granted automatically to the Optionee when he or she
exercises a prior Option and pays the Exercise Price in the form described in
Section 6.2.
          5.2 Number of Shares. Each Stock Option Agreement shall specify the
number of Common Shares subject to the Option and shall provide for the
adjustment of such number in accordance with Article 11. Options granted to any
Optionee in a single fiscal year of the Company shall not cover more than
500,000 Common Shares, except that Options granted to a new Employee in the
fiscal year of the Company in which his or her Service as an Employee first
commences shall not cover more than 1,000,000 Common Shares. The limitations set
forth in the preceding sentence shall be subject to adjustment in accordance
with Article 11.
          5.3 Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price; provided that the Exercise Price shall in no event be less than
100% of the Fair Market Value of a Common Share on the date of grant. This
Section 5.3 shall not apply to an Option granted pursuant to the assumption of,
or substitution for, another option in a manner that complies with section
424(a) of the Code (whether or not the Option is an ISO).
          5.4 Exercisability and Term. Each Stock Option Agreement shall specify
the date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or

3



--------------------------------------------------------------------------------



 



retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s Service. Options may
be awarded in combination with SARs, and such an Award may provide that the
Options will not be exercisable unless the related SARs are forfeited.
          5.5 Effect of Change in Control. The Committee may determine, at the
time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Common Shares subject to such Option in the
event that a Change in Control occurs with respect to the Company or in the
event that the Optionee is subject to an Involuntary Termination after a Change
in Control. However, in the case of an ISO, the acceleration of exercisability
shall not occur without the Optionee’s written consent. In addition,
acceleration of exercisability may be required under Section 11.3.
          5.6 Modification or Assumption of Options. Within the limitations of
the Plan, the Committee may modify, reprice, extend or assume outstanding
options or may accept the cancellation of outstanding options (whether granted
by the Company or by another issuer) in return for the grant of new options for
the same or a different number of shares and at the same or a different exercise
price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, alter or impair his or her rights or
obligations under such Option.
          5.7 Buyout Provisions. The Committee may at any time (a) offer to buy
out for a payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.
     ARTICLE 6. PAYMENT FOR OPTION SHARES.
          6.1 General Rule. The entire Exercise Price of Common Shares issued
upon exercise of Options shall be payable in cash or cash equivalents at the
time when such Common Shares are purchased, except that the Committee at its
sole discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 6. However, if the Optionee is an Outside Director or
executive officer of the Company, he or she may pay the Exercise Price in a form
other than cash or cash equivalents only to the extent permitted by section
13(k) of the Exchange Act.
          6.2 Surrender of Stock. With the Committee’s consent, all or any part
of the Exercise Price may be paid by surrendering, or attesting to the ownership
of, Common Shares that are already owned by the Optionee. Such Common Shares
shall be valued at their Fair Market Value on the date when the new Common
Shares are purchased under the Plan.
          6.3 Exercise/Sale. With the Committee’s consent, all or any part of
the Exercise Price and any withholding taxes may be paid by delivering (on a
form prescribed by the Company) an irrevocable direction to a securities broker
approved by the Company to sell all or part of the Common Shares being purchased
under the Plan and to deliver all or part of the sales proceeds to the Company.

4



--------------------------------------------------------------------------------



 



          6.4 Promissory Note. To the extent permitted by section 13(k) of the
Exchange Act, with the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the Company) a full-recourse promissory note.
          6.5 Other Forms of Payment. With the Committee’s consent, all or any
part of the Exercise Price and any withholding taxes may be paid in any other
form that is consistent with applicable laws, regulations and rules.
     ARTICLE 7. AUTOMATIC OPTION GRANTS TO OUTSIDE DIRECTORS.
          7.1 Initial Grants. Each Outside Director who first becomes a member
of the Board after the date of the Company’s initial public offering shall
receive a one-time grant of an NSO covering 35,000 Common Shares. Such NSO shall
be granted on the date when such Outside Director first joins the Board and
shall become exercisable in 48 equal monthly installments over the four-year
period commencing on the date of grant. An Outside Director who previously was
an Employee shall not receive a grant under this Section 7.1.
          7.2 Annual Grants. Upon the conclusion of each regular annual meeting
of the Company’s stockholders held in the year 2007 or thereafter, each Outside
Director who will continue serving as a member of the Board thereafter shall
receive an NSO covering 15,000 Common Shares. NSOs granted under this
Section 7.2 shall become exercisable in 12 equal monthly installments over the
one-year period commencing on the date of grant. An Outside Director who
previously was an Employee shall be eligible to receive grants under this
Section 7.2.
          7.3 Accelerated Exercisability. All NSOs granted to an Outside
Director under this Article 7 shall also become exercisable in full in the event
that:
          (a) Such Outside Director’s Service terminates because of death or
total and permanent disability; or
          (b) The Company is subject to a Change in Control before such Outside
Director’s Service terminates.
Acceleration of exercisability may also be required by Section 11.3.
          7.4 Exercise Price. The Exercise Price under all NSOs granted to an
Outside Director under this Article 7 shall be equal to 100% of the Fair Market
Value of a Common Share on the date of grant, payable in one of the forms
described in Sections 6.1, 6.2 and 6.3.
          7.5 Term. All NSOs granted to an Outside Director under this Article 7
shall terminate on the earliest of (a) the date 10 years after the date of
grant, (b) the date 12 months after the termination of such Outside Director’s
Service for any reason.

5



--------------------------------------------------------------------------------



 



     ARTICLE 8. STOCK APPRECIATION RIGHTS.
          8.1 SAR Agreement. Each grant of an SAR under the Plan shall be
evidenced by an SAR Agreement between the Optionee and the Company. Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various SAR Agreements entered into under the Plan need not be identical. SARs
may be granted in consideration of a reduction in the Optionee’s other
compensation.
          8.2 Number of Shares. Each SAR Agreement shall specify the number of
Common Shares to which the SAR pertains and shall provide for the adjustment of
such number in accordance with Article 11. SARs granted to any Optionee in a
single fiscal year shall in no event pertain to more than 500,000 Common Shares,
except that SARs granted to a new Employee in the fiscal year of the Company in
which his or her Service as an Employee first commences shall not pertain to
more than 1,000,000 Common Shares. The limitations set forth in the preceding
sentence shall be subject to adjustment in accordance with Article 11.
          8.3 Exercise Price. Each SAR Agreement shall specify the Exercise
Price; provided that the Exercise Price shall in no event be less than 100% of
the Fair Market Value of a Common Share on the date of grant.
          8.4 Exercisability and Term. Each SAR Agreement shall specify the date
when all or any installment of the SAR is to become exercisable. The SAR
Agreement shall also specify the term of the SAR. An SAR Agreement may provide
for accelerated exercisability in the event of the Optionee’s death, disability
or retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s Service. SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited. An SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter. An SAR granted under the Plan may provide that
it will be exercisable only in the event of a Change in Control.
          8.5 Effect of Change in Control. The Committee may determine, at the
time of granting an SAR or thereafter, that such SAR shall become fully
exercisable as to all Common Shares subject to such SAR in the event that the
Company is subject to a Change in Control or in the event that the Optionee is
subject to an Involuntary Termination after a Change in Control. In addition,
acceleration of exercisability may be required under Section 11.3.
          8.6 Exercise of SARs. Upon exercise of an SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Company (a) Common Shares, (b) cash or (c) a combination of
Common Shares and cash, as the Committee shall determine. The amount of cash
and/or the Fair Market Value of Common Shares received upon exercise of SARs
shall, in the aggregate, be equal to the amount by which the Fair Market Value
(on the date of surrender) of the Common Shares subject to the SARs exceeds the
Exercise Price. If, on the date when an SAR expires, the Exercise Price under
such SAR is less than the Fair Market Value on such date but any portion of such
SAR has not been

6



--------------------------------------------------------------------------------



 



exercised or surrendered, then such SAR shall automatically be deemed to be
exercised as of such date with respect to such portion.
          8.7 Modification or Assumption of SARs. Within the limitations of the
Plan, the Committee may modify, reprice, extend or assume outstanding SARs or
may accept the cancellation of outstanding SARs (whether granted by the Company
or by another issuer) in return for the grant of new SARs for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an SAR shall, without the consent
of the Optionee, alter or impair his or her rights or obligations under such
SAR.
     ARTICLE 9. RESTRICTED SHARES.
          9.1 Restricted Stock Agreement. Each grant of Restricted Shares under
the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.
          9.2 Payment for Awards. Restricted Shares may be sold or awarded under
the Plan for such consideration as the Committee may determine, including
(without limitation) cash, cash equivalents, property, full-recourse promissory
notes, past services and future services. If the Participant is an Outside
Director or executive officer of the Company, he or she may pay for Restricted
Shares with a promissory note only to the extent permitted by section 13(k) of
the Exchange Act. Within the limitations of the Plan, the Committee may accept
the cancellation of outstanding options in return for the grant of Restricted
Shares.
          9.3 Vesting Conditions. Each Award of Restricted Shares may or may not
be subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a specified period of one
or more fiscal years equal or exceed a target determined in advance by the
Committee. The Company’s independent auditors shall determine such performance.
Such target shall be based on one or more of the criteria set forth in
Appendix A. The Committee shall identify such target not later than the 90th day
of such period. In no event shall more than 500,000 Restricted Shares that are
subject to performance-based vesting conditions be granted to any Participant in
a single fiscal year of the Company, subject to adjustment in accordance with
Article 11. A Restricted Stock Agreement may provide for accelerated vesting in
the event of the Participant’s death or disability or other events. The
Committee may determine, at the time of granting Restricted Shares or
thereafter, that all or part of such Restricted Shares shall become vested in
the event that a Change in Control occurs with respect to the Company or in the
event that the Participant is subject to an Involuntary Termination after a
Change in Control.
          9.4 Voting and Dividend Rights. The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend and other rights as
the Company’s other stockholders. A Restricted Stock Agreement, however, may
require that the holders of

7



--------------------------------------------------------------------------------



 



Restricted Shares invest any cash dividends received in additional Restricted
Shares. Such additional Restricted Shares shall be subject to the same
conditions and restrictions as the Award with respect to which the dividends
were paid.
     ARTICLE 10. STOCK UNITS.
          10.1 Stock Unit Agreement. Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Agreement between the recipient and the
Company. Such Stock Units shall be subject to all applicable terms of the Plan
and may be subject to any other terms that are not inconsistent with the Plan.
The provisions of the various Stock Unit Agreements entered into under the Plan
need not be identical. Stock Units may be granted in consideration of a
reduction in the recipient’s other compensation.
          10.2 Payment for Awards. To the extent that an Award is granted in the
form of Stock Units, no cash consideration shall be required of the Award
recipients.
          10.3 Vesting Conditions. Each Award of Stock Units may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Agreement. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a specified period of one
or more fiscal years equal or exceed a target determined in advance by the
Committee. The Company’s independent auditors shall determine such performance.
Such target shall be based on one or more of the criteria set forth in
Appendix A. The Committee shall identify such target not later than the 90th day
of such period. In no event shall more than 500,000 Stock Units that are subject
to performance-based vesting conditions be granted to any Participant in a
single fiscal year of the Company, subject to adjustment in accordance with
Article 11. A Stock Unit Agreement may provide for accelerated vesting in the
event of the Participant’s death, disability or other events. The Committee may
determine, at the time of granting Stock Units or thereafter, that all or part
of such Stock Units shall become vested in the event that the Company is subject
to a Change in Control or in the event that the Participant is subject to an
Involuntary Termination after a Change in Control. In addition, acceleration of
vesting may be required under Section 11.3.
          10.4 Voting and Dividend Rights. The holders of Stock Units shall have
no voting rights. Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee’s discretion, carry with it a right to
dividend equivalents. Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one Common Share while the Stock Unit
is outstanding. Dividend equivalents may be converted into additional Stock
Units. Settlement of dividend equivalents may be made in the form of cash, in
the form of Common Shares, or in a combination of both. Prior to distribution,
any dividend equivalents that are not paid shall be subject to the same
conditions and restrictions as the Stock Units to which they attach.
          10.5 Form and Time of Settlement of Stock Units. Settlement of vested
Stock Units may be made in the form of (a) cash, (b) Common Shares or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on

8



--------------------------------------------------------------------------------



 



predetermined performance factors. Methods of converting Stock Units into cash
may include (without limitation) a method based on the average Fair Market Value
of Common Shares over a series of trading days. Vested Stock Units may be
settled in a lump sum or in installments. The distribution may occur or commence
when all vesting conditions applicable to the Stock Units have been satisfied or
have lapsed, or it may be deferred to any later date. The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents.
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Article 11.
          10.6 Death of Recipient. Any Stock Units Award that becomes payable
after the recipient’s death shall be distributed to the recipient’s beneficiary
or beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.
          10.7 Creditors’ Rights. A holder of Stock Units shall have no rights
other than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
     ARTICLE 11. PROTECTION AGAINST DILUTION.
          11.1 Adjustments. In the event of a subdivision of the outstanding
Common Shares, a declaration of a dividend payable in Common Shares or a
combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares,
corresponding proportionate adjustments shall automatically be made in each of
the following:
          (a) The number of Common Shares available for grant subject to Awards
under Article 3;
          (b) The limitations set forth in Sections 5.2, 8.2, 9.3 and 10.3;
          (c) The number of Common Shares covered by each outstanding Option and
SAR;
          (d) The Exercise Price under each outstanding Option and SAR; or
          (e) The number of Stock Units included in any prior Award that has not
yet been settled.
In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole

9



--------------------------------------------------------------------------------



 



discretion, deems appropriate in one or more of the foregoing. Except as
provided in this Article 11, a Participant shall have no rights by reason of any
issuance by the Company of stock of any class or securities convertible into
stock of any class, any subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class.
          11.2 Dissolution or Liquidation. To the extent not previously
exercised or settled, Options, SARs and Stock Units shall terminate immediately
prior to the dissolution or liquidation of the Company.
          11.3 Reorganizations. In the event that the Company is a party to a
merger or consolidation, all outstanding Awards shall be subject to the
agreement of merger or consolidation. Such agreement shall provide for one or
more of the following:
          (a) The continuation of such outstanding Awards by the Company (if the
Company is the surviving corporation).
          (b) The assumption of such outstanding Awards by the surviving
corporation or its parent, provided that the assumption of Options or SARs shall
comply with section 424(a) of the Code (whether or not the Options are ISOs).
          (c) The substitution by the surviving corporation or its parent of new
awards for such outstanding Awards, provided that the substitution of Options or
SARs shall comply with section 424(a) of the Code (whether or not the Options
are ISOs).
          (d) Full exercisability of outstanding Options and SARs and full
vesting of the Common Shares subject to such Options and SARs, followed by the
cancellation of such Options and SARs. The full exercisability of such Options
and SARs and full vesting of such Common Shares may be contingent on the closing
of such merger or consolidation. The Optionees shall be able to exercise such
Options and SARs during a period of not less than five full business days
preceding the closing date of such merger or consolidation, unless (i) a shorter
period is required to permit a timely closing of such merger or consolidation
and (ii) such shorter period still offers the Optionees a reasonable opportunity
to exercise such Options and SARs. Any exercise of such Options and SARs during
such period may be contingent on the closing of such merger or consolidation.
          (e) The cancellation of outstanding Options and SARs and a payment to
the Optionees equal to the excess of (i) the Fair Market Value of the Common
Shares subject to such Options and SARs (whether or not such Options and SARs
are then exercisable or such Common Shares are then vested) as of the closing
date of such merger or consolidation over (ii) their Exercise Price. Such
payment shall be made in the form of cash, cash equivalents, or securities of
the surviving corporation or its parent with a Fair Market Value equal to the
required

10



--------------------------------------------------------------------------------



 



amount. Except to the extent it would cause the Award to become subject to
additional tax under Code Section 409A, such payment may be made in
installments, may be deferred until the date or dates when such Options and SARs
would have become exercisable or such Common Shares would have vested, and/or
may be subject to vesting based on the Optionee’s continuing Service, provided
that the vesting schedule shall not be less favorable to the Optionee than the
schedule under which such Options and SARs would have become exercisable or such
Common Shares would have vested. If the Exercise Price of the Common Shares
subject to such Options and SARs exceeds the Fair Market Value of such Common
Shares, then such Options and SARs may be cancelled without making a payment to
the Optionees. For purposes of this Subsection (e), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.
          (f) The cancellation of outstanding Stock Units and a payment to the
Participants equal to the Fair Market Value of the Common Shares subject to such
Stock Units (whether or not such Stock Units are then vested) as of the closing
date of such merger or consolidation. Such payment shall be made in the form of
cash, cash equivalents, or securities of the surviving corporation or its parent
with a Fair Market Value equal to the required amount. Except to the extent it
would cause the Award to become subject to additional tax under Code
Section 409A, such payment may be made in installments, may be deferred until
the date or dates when such Stock Units would have vested, and/or may be subject
to vesting based on the Participant’s continuing Service, provided that the
vesting schedule shall not be less favorable to the Participant than the
schedule under which such Stock Units would have vested. For purposes of this
Subsection (f), the Fair Market Value of any security shall be determined
without regard to any vesting conditions that may apply to such security.
     ARTICLE 12. AWARDS UNDER OTHER PLANS.
          The Company may grant awards under other plans or programs. Such
awards may be settled in the form of Common Shares issued under this Plan. Such
Common Shares shall be treated for all purposes under the Plan like Common
Shares issued in settlement of Stock Units and shall, when issued, reduce the
number of Common Shares available under Article 3.
     ARTICLE 13. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.
          13.1 Effective Date. No provision of this Article 13 shall be
effective unless and until the Board has determined to implement such provision.
          13.2 Elections to Receive NSOs, Restricted Shares or Stock Units. An
Outside Director may elect to receive his or her annual retainer payments and/or
meeting fees from the Company in the form of cash, NSOs, Restricted Shares or
Stock Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Article 13 shall be filed with the Company on the prescribed form.

11



--------------------------------------------------------------------------------



 



          13.3 Number and Terms of NSOs, Restricted Shares or Stock Units. The
number of NSOs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board. The Board
shall also determine the terms of such NSOs, Restricted Shares or Stock Units.
     ARTICLE 14. LIMITATION ON RIGHTS.
          14.1 Retention Rights. Neither the Plan nor any Award granted under
the Plan shall be deemed to give any individual a right to remain an Employee,
Outside Director or Consultant. The Company and its Parents, Subsidiaries and
Affiliates reserve the right to terminate the Service of any Employee, Outside
Director or Consultant at any time, with or without cause, subject to applicable
laws, the Company’s certificate of incorporation and by-laws and a written
employment agreement (if any).
          14.2 Stockholders’ Rights. A Participant shall have no dividend
rights, voting rights or other rights as a stockholder with respect to any
Common Shares covered by his or her Award prior to the time when a stock
certificate for such Common Shares is issued or, if applicable, the time when he
or she becomes entitled to receive such Common Shares by filing any required
notice of exercise and paying any required Exercise Price. No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
such time, except as expressly provided in the Plan.
          14.3 Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required. The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.
     ARTICLE 15. TAXES.
          15.1 General Withholding Obligations. To the extent required by
applicable federal, state, local or foreign law, a Participant or his or her
successor shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any Common Shares or make
any cash payment under the Plan until such obligations are satisfied.
          15.2 Share Withholding. To the extent that applicable law subjects a
Participant to tax withholding obligations, the Committee may permit such
Participant to satisfy all or part of such obligations by having the Company
withhold all or a portion of any Common Shares that otherwise would be issued to
him or her or by surrendering all or a portion of any Common Shares that he or
she previously acquired. Such Common Shares shall be valued at their Fair Market
Value on the date when they are withheld or surrendered.
          15.3 Code Section 409A Matters. To the fullest extent applicable and
unless otherwise expressly indicated in an applicable Award agreement, Awards
granted under this Plan

12



--------------------------------------------------------------------------------



 



are intended to be exempt from the definition of “nonqualified deferred
compensation” under Code Section 409A in accordance with one or more of the
exemptions available under the final Treasury regulations promulgated under Code
Section 409A and the terms of the Plan and the applicable Award agreement shall
be interpreted and administered in a manner consistent with that intent. To the
extent that an Award is, or becomes subject to, Code Section 409A either
intentionally or due to a failure of an individual Award to qualify for an
exemption from the definition of nonqualified deferred compensation in
accordance with Code Section 409A, such Award is intended to comply with the
applicable requirements of Code Section 409A to the maximum extent possible and
with respect to any such Award, the terms of the Plan and the applicable Award
agreement shall be interpreted and administered in a manner consistent with that
intent. In no event will the Company be liable for any taxes, penalties or
interest that may be imposed with respect to an Award under Code Section 409A or
under any other similar provision of state tax law, or for any damages for an
Award’s failing to comply with Code Section 409A, any other similar provision of
state tax law, or the provisions of this Section 15.3.
     ARTICLE 16. LIMITATION ON PAYMENTS.
          16.1 Scope of Limitation. This Article 16 shall apply to an Award only
if:
          (a) The independent auditors selected for this purpose by the
Committee (the “Auditors”) determine that the after-tax value of such Award to
the Participant, taking into account the effect of all federal, state and local
income taxes, employment taxes and excise taxes applicable to the Participant
(including the excise tax under section 4999 of the Code), will be greater after
the application of this Article 16 than it was before the application of this
Article 16; or
          (b) The Committee, at the time of making an Award under the Plan or at
any time thereafter, specifies in writing that such Award shall be subject to
this Article 16 (regardless of the after-tax value of such Award to the
Participant).
If this Article 16 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.
          16.2 Basic Rule. In the event that the Auditors determine that any
payment or transfer by the Company under the Plan to or for the benefit of a
Participant (a “Payment”) would be nondeductible by the Company for federal
income tax purposes because of the provisions concerning “excess parachute
payments” in section 280G of the Code, then the aggregate present value of all
Payments shall be reduced (but not below zero) to the Reduced Amount. For
purposes of this Article 16, the “Reduced Amount” shall be the amount of the
Payment, expressed as a present value, which provides the greatest economic
benefit to the Participant without causing any of the Payments to be
nondeductible by the Company because of section 280G of the Code, provided that
if more than one manner of reduction of the Payments necessary to arrive at the
Reduced Amount yields the greatest economic benefit to the Participant, the
Payments shall be reduced pro rata. Neither the Participant nor the Company
shall have the authority to specify the order of reduction of the Payments.

13



--------------------------------------------------------------------------------



 



          16.3 Reduction of Payments. If the Auditors determine that any Payment
would be nondeductible by the Company because of section 280G of the Code, then
the Company shall promptly provide the Participant appropriate notice to that
effect, including a copy of the detailed calculation thereof and of the Reduced
Amount, and details regarding the manner in which the reduction provided for
under Section 16.2 shall be effected. For purposes of this Article 16, present
value shall be determined in accordance with section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Article 16 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.
          16.4 Overpayments and Underpayments. As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant that he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount that is subject to taxation under section 4999 of
the Code. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code.
          16.5 Related Corporations. For purposes of this Article 16, the term
“Company” shall include affiliated corporations to the extent determined by the
Auditors in accordance with section 280G(d)(5) of the Code.
     ARTICLE 17. FUTURE OF THE PLAN.
          17.1 Term of the Plan. The Plan, as set forth herein, shall become
effective on the date of the Company’s initial public offering. The Plan shall
remain in effect until the earlier of (a) the date when the Plan is terminated
under Section 17.2 or (b) the 10th anniversary of the date when the Board
adopted the Plan.
          17.2 Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.

14



--------------------------------------------------------------------------------



 



          17.3 Stockholder Approval. An amendment of the Plan shall be subject
to the approval of the Company’s stockholders only to the extent required by
applicable laws, regulations or rules, including the listing requirements of the
primary securities exchange or over-the-counter market where the Common Shares
are listed for trading. However, section 162(m) of the Code may require that the
Company’s stockholders approve the performance criteria set forth in Appendix A
not later than the first meeting of stockholders that occurs in the fifth year
following the year in which the Company’s stockholders previously approved such
criteria.
     ARTICLE 18. DEFINITIONS.
          18.1 “Affiliate” means any entity other than a Subsidiary, if the
Company and/or one or more Subsidiaries own not less than 50% of such entity.
          18.2 “Award” means any award of an Option, an SAR, a Restricted Share
or a Stock Unit under the Plan.
          18.3 “Board” means the Company’s Board of Directors, as constituted
from time to time.
          18.4 “Cause” means:
          (a) An unauthorized use or disclosure by the Participant of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company;
          (b) A material breach by the Participant of any agreement between the
Participant and the Company;
          (c) A material failure by the Participant to comply with the Company’s
written policies or rules;
          (d) The Participant’s conviction of, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State thereof;
          (e) The Participant’s gross negligence or willful misconduct;
          (f) A continuing failure by the Participant to perform assigned duties
after receiving written notification of such failure from the Board; or
          (g) A failure by the Participant to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested the Participant’s cooperation.
          18.5 “Change in Control” means:
          (a) The consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if

15



--------------------------------------------------------------------------------



 



persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;
          (b) The sale, transfer or other disposition of all or substantially
all of the Company’s assets;
          (c) A change in the composition of the Board, as a result of which
fewer than 50% of the incumbent directors are directors who either:
          (i) Had been directors of the Company on the date 24 months prior to
the date of such change in the composition of the Board (the “Original
Directors”); or
          (ii) Were appointed to the Board, or nominated for election to the
Board, with the affirmative votes of at least a majority of the aggregate of
(A) the Original Directors who were in office at the time of their appointment
or nomination and (B) the directors whose appointment or nomination was
previously approved in a manner consistent with this Paragraph (ii); or
          (d) Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least 50% of the total
voting power represented by the Company’s then outstanding voting securities.
For purposes of this Subsection (d), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act but shall
exclude (i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Parent or Subsidiary and (ii) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
          18.6 “Code” means the Internal Revenue Code of 1986, as amended.
          18.7 “Committee” means a committee of the Board, as described in
Article 2.
          18.8 “Common Share” means one share of the common stock of the
Company.
          18.9 “Company” means Vanda Pharmaceuticals Inc., a Delaware
corporation.

16



--------------------------------------------------------------------------------



 



          18.10 “Consultant” means a consultant or adviser who provides bona
fide services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor. Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in Section 4.1.
          18.11 “Employee” means a common-law employee of the Company, a Parent,
a Subsidiary or an Affiliate.
          18.12 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          18.13 “Exercise Price,” in the case of an Option, means the amount for
which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.
          18.14 “Fair Market Value” means the market price of one Common Share
as determined by the Committee in good faith on such basis as it deems
appropriate. Whenever possible, the determination of Fair Market Value by the
Committee shall be based on the prices reported in The Wall Street Journal. Such
determination shall be conclusive and binding on all persons.
          18.15 “Involuntary Termination” means the termination of the
Participant’s Service by reason of:
          (a) The involuntary discharge of the Participant by the Company (or
the Parent, Subsidiary or Affiliate employing him or her) for reasons other than
Cause; or
          (b) The voluntary resignation of the Participant following (i) a
material adverse change in his or her title, stature, authority or
responsibilities with the Company (or the Parent, Subsidiary or Affiliate
employing him or her), (ii) a material reduction in his or her base salary or
(iii) receipt of notice that his or her principal workplace will be relocated by
more than 30 miles.
          18.16 “ISO” means an incentive stock option described in section
422(b) of the Code.
          18.17 “NSO” means a stock option not described in sections 422 or 423
of the Code.
          18.18 “Option” means an ISO or NSO granted under the Plan and
entitling the holder to purchase Common Shares.
          18.19 “Optionee” means an individual or estate who holds an Option or
SAR.

17



--------------------------------------------------------------------------------



 



          18.20 “Outside Director” means a member of the Board who is not an
Employee. Service as an Outside Director shall be considered employment for all
purposes of the Plan, except as provided in Section 4.1.
          18.21 “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.
          18.22 “Participant” means an individual or estate who holds an Award.
          18.23 “Plan” means this Vanda Pharmaceuticals Inc. 2006 Equity
Incentive Plan, as amended from time to time.
          18.24 “Restricted Share” means a Common Share awarded under the Plan.
          18.25 “Restricted Stock Agreement” means the agreement between the
Company and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Share.
          18.26 “SAR” means a stock appreciation right granted under the Plan.
          18.27 “SAR Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her SAR.
          18.28 “Service” means service as an Employee, Outside Director or
Consultant.
          18.29 “Stock Option Agreement” means the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her Option.
          18.30 “Stock Unit” means a bookkeeping entry representing the
equivalent of one Common Share, as awarded under the Plan.
          18.31 “Stock Unit Agreement” means the agreement between the Company
and the recipient of a Stock Unit that contains the terms, conditions and
restrictions pertaining to such Stock Unit.
          18.32 “Subsidiary” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

18



--------------------------------------------------------------------------------



 



Appendix A
Performance Criteria for Restricted Shares and Stock Units
The performance goals that may be used by the Committee for such awards may
consist of: (a) operating profits (including EBITDA); (b) net profits;
(c) earnings per share; (d) profit returns and margins; (e) revenues;
(f) stockholder return and/or value; (g) stock price; (h) working capital;
(i) regulatory achievements (including submitting or filing applications or
other documents with regulatory authorities or receiving approval of any such
applications or other documents and passing pre-approval inspections (whether of
the Company or the Company’s third-party manufacturer) and validation of
manufacturing processes (whether the Company’s or the Company’s third-party
manufacturer’s)); and (j) clinical achievements (including initiating clinical
studies, initiating enrollment, completing enrollment or enrolling particular
numbers of subjects in clinical studies, completing phases of a clinical study
(including the treatment phase), or announcing or presenting preliminary or
final data from clinical studies in each case, whether on particular timelines
or generally).
Performance goals may be measured solely on a corporate, subsidiary or business
unit basis, or a combination thereof. Further, performance criteria may reflect
absolute entity performance or a relative comparison of entity performance to
the performance of a peer group of entities or other external measure of the
selected performance criteria.
Profit, earnings and revenues used for any performance goal measurement may
exclude: gains or losses on operating asset sales or dispositions; asset
write-downs; litigation or claim judgments or settlements; accruals for historic
environmental obligations; effect of changes in tax law or rate on deferred tax
liabilities; accruals for reorganization and restructuring programs; uninsured
catastrophic property losses; the cumulative effect of changes in accounting
principles; and any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial performance appearing in the Company’s annual report to
stockholders for the applicable year.

